This is a suit by the appellees against the appellant, and other parties who do not appeal, to recover a tract of land and damages for removing standing timber therefrom.
There is only one assignment of error in appellant's brief, and that is based upon a bill of exceptions filed after the expiration of the time fixed by an order of the court extending the time allowed by the statute. No assignments of error are to be found in the transcript, as required by statute. Article 1415, Revised Civil Statutes 1895.
There appearing no fundamental errors of which we are required to take notice, in the absence of specific assignments, the judgment of the district court is affirmed.